J-A22019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JAISA CORREA                            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHRISTOPHER LAMBERTON                   :
                                         :
                   Appellant             :   No. 272 MDA 2021

             Appeal from the Order Entered January 22, 2021
   In the Court of Common Pleas of Lackawanna County Civil Division at
                         No(s): 2020 FC 40582


BEFORE: BOWES, J., OLSON, J., and KING, J.

JUDGMENT ORDER BY OLSON, J.:             FILED: DECEMBER 15, 2021

      Appellant, Christopher Lamberton, appeals from the order entered on

January 22, 2021, which denied his petition to vacate a final order entered

against him pursuant to the Protection From Abuse (“PFA”) Act, 23 Pa.C.S.A.

§§ 6101-6122. We dismiss this appeal.

      Briefly, we summarize the relevant facts and procedural history as

follows. Appellant and Jaisa Correa are unmarried but share a minor child.

Trial Court Opinion, 5/17/21, at 1. On June 15, 2020, Ms. Correa filed for and

was granted a temporary PFA order against Appellant. Id. Thereafter, on

September 2, 2020, a three-year final PFA order was entered by agreement

of the parties. Id. at 2.; see also Final PFA Order, 9/2/20.

      On January 6, 2021, Appellant filed a petition to vacate the final PFA

order. Trial Court Opinion, 5/17/21, at 2. The trial court held a hearing on
J-A22019-21


Appellant’s petition on January 22, 2021.        Id.   At the conclusion of this

hearing, the trial court denied Appellant’s petition.        This timely appeal

followed.1

       After receiving an extension, Appellant’s counsel, Andrew Joseph

Katsock, III, Esquire (Attorney Katsock), filed a timely brief on July 30, 2021.

Appellant, acting pro se, requested oral argument before this Court.        See

Reply Letter, 8/22/21. Accordingly, this Court scheduled oral argument for

October 13, 2021 and notified the parties. See Superior Court Letter, 9/8/21.

       On October 6, 2021, Attorney Katsock petitioned this Court for leave to

withdraw as counsel for Appellant pursuant to Rule 1.16(a)(3) of the

Pennsylvania Rules of Professional Conduct which obligates withdrawal when

a client discharges an attorney from representation. See Attorney Katsock’s

Petition, 10/6/21.     We granted Attorney Katsock’s petition to withdraw on

October 8, 2021 in a per curiam order and directed the Prothonotary to send

a copy of that order to both Attorney Katsock and Appellant. See Per Curiam

Order, 10/8/21. On the same date, we sent a letter directly to Appellant,

identical to the one sent on September 8, 2021, reminding Appellant that his




____________________________________________


1  Appellant filed a timely notice of appeal on February 22, 2021. Pursuant to
Pa.R.A.P. 1925(b), on March 3, 2021, the trial court ordered Appellant to file
a concise statement of errors complained of on appeal, which Appellant timely
filed on March 24, 2021. The trial court issued its 1925(a) opinion on May 17,
2021.


                                           -2-
J-A22019-21


appeal was listed for oral argument on October 13, 2021. See Superior Court

Letter, 10/8/21.

       Despite    requesting     oral   argument   before   this   Court,   Appellant

discharged his counsel and subsequently failed to appear at the scheduled

proceeding. Pursuant to Pa.R.A.P. 2314, “[i]f appellant or the moving party

is not ready to proceed when the case is called for oral argument, the matter

may be dismissed as of course.” Consequently, we dismiss this appeal.2

       Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021




____________________________________________


2 Even if we were to consider the case on the merits, we would affirm. All of
Appellant’s arguments on appeal involve challenges to the propriety of the
final PFA order entered on September 2, 2020. See Appellant’s Brief at 4-5.
Appellant, however, concedes that “there is no dispute as to whether the
Appellant understood that he agreed to a PFA involving [Ms. Correa.]” Id. at
11. Accordingly, Appellant’s arguments lack merit and we would affirm the
trial court’s determination if we were to address the substance of this dispute.

                                           -3-